Citation Nr: 0718225	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for allergic rhinitis with 
occasional sinusitis, evaluated as zero percent disabling 
prior to December 4, 2004, and 10 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
allergic rhinitis with occasional sinusitis and assigned an 
initial noncompensable schedular evaluation, effective from 
the date of receipt of the veteran's claim, May 18, 2001.  
Thereafter, upon consideration of a December 4, 2004, report 
of VA examination, the schedular rating for the veteran's 
allergic rhinitis with occasional sinusitis was increased to 
10 percent disabling, effective from the date of the 
examination.

Review of the claims file reflects that the veteran had 
perfected an appeal with respect to the claim of entitlement 
to an increased rating for Crohn's disease/ulcerative 
colitis.  However, in a May 2003 statement, he indicated that 
he was satisfied with the action taken on his appeal and 
wished to withdraw his appeal on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, the Board received additional evidence 
pertaining to the veteran's claim for an increased rating for 
his service connected allergic rhinitis with occasional 
sinusitis.  This newly submitted evidence consists of private 
consultation and surgical records.  This evidence was not 
considered by the RO, but the Board received a waiver, 
pursuant to 38 C.F.R. § 20.1304, permitting it to review this 
evidence in the first instance.  

Despite the submission of the waiver, the Board finds that a 
remand is necessary.

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in December 2004 and a report of that 
examination is associated with the claims file.  However, 
inasmuch as the newly submitted evidence reflects that the 
veteran underwent nasal septoplasty, bilateral endoscopic 
total ethmoidectomy, bilateral endoscopic maxillary 
antrostomy, and right partial middle turbinectomy in August 
2005, subsequent to the December 2004 VA examination, the 
current nature and extent of his service connected allergic 
rhinitis with occasional sinusitis is unclear.  Thus, the 
veteran should be scheduled for a VA examination for the 
purpose of determining the current severity of his allergic 
rhinitis with occasional sinusitis.

Accordingly, the issue of entitlement to an increased rating 
for allergic rhinitis with occasional sinusitis is REMANDED 
for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
allergic rhinitis with occasional 
sinusitis.  The examiner should review 
the claims folder prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
pertinent findings should be reported in 
detail.

With respect to allergic rhinitis, the 
examiner should note the presence or 
absence of polyps and the percent of 
obstruction, if any, in each nasal 
passage.

With respect to sinusitis, the examiner 
should discuss the number of non-
incapacitating and incapacitating (one 
that requires bed rest and treatment by a 
physician) episodes of sinusitis 
experienced by the veteran per year based 
on consideration of a history taken in 
conjunction with the examination and 
review of the claims file.  The examiner 
should specifically note whether, and how 
often, the veteran has required prolonged 
(lasting four-to-six weeks) antibiotic 
treatment and also identify the presence 
and degree of any headaches, pain, 
purulent discharge, osteomyelitis and/or 
crusting.  

A complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, the RO should 
readjudicate the increased rating claim 
currently on appeal.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




